KITCHENS, JUSTICE,
OBJECTING' TO THE ORDER IN PART WITH SEPARATE WRITTEN STATEMENT:
¶ 1. I agrée' that Keller’s Motion for Leave to Proceed in the Trial Court with a Petition for Post-Conviction Relief should be granted on the issue of ineffective assistance of trial counsel for failure to investigate and discover significant mitigating evidence. I also would grant leave to proceed on the issue of ineffective assistance of trial counsel because, in the sentencing phase of Keller’s capital murder trial, his lawyer failed to object to the State’s use of a nonfmal armed robbery conviction as a statutory aggravating circumstance. Accordingly, I respectfully object to the order in part.
KING, J, JOINS THIS SEPARATE WRITTEN STATEMENT.